 



Exhibit 10.3
(D & B LOGO) [d27629d2762900.gif] DAVE & BUSTER’S, INC. 2005 LONG-TERM INCENTIVE
PLAN
RESTRICTED STOCK AGREEMENT

     
Grantee:
  Name
 
   
Address:
  Address
 
  City, ST ZIP
 
   
Total Shares Subject to Restricted Stock Award:
  # of Shares
 
   
Award Value Per Share:
  $[Award Price]
 
   
Date of Award:
   
 
   
Vesting Commencement Date:
   
 
   
Expiration of the Restriction Period:
   

     1. Issuance of Stock. The Company hereby agrees to issue to the grantee
named above (the “Grantee”), and the Grantee hereby accepts the shares of Common
Stock set forth above as the Total Shares subject to the Restricted Stock Award
(the “Shares”), at the Award Value Per Share set forth above (the “Award
Value”), in accordance with this Restricted Stock Agreement (the “Agreement”)
and subject to the terms and conditions of the Dave & Buster’s, Inc. 2005
Long-Term Incentive Plan (the “Plan”), which are incorporated herein by
reference. Unless otherwise defined herein, capitalized terms used herein shall
have the meanings ascribed to them in the Plan.
     2. Forfeiture; Company’s Cancellation Right. Upon any termination of the
Grantee’s Continuous Service before all of the Shares are vested and released
from the Forfeiture Restrictions described in Section 3 of this Agreement, the
Shares that are subject to the Forfeiture Restrictions on the date of such
termination of the Grantee’s Continuous Service (the “Termination Date”) shall
automatically be forfeited on the Termination Date and promptly delivered to the
Company without any obligation of the Company to pay any amount to the Grantee
or any other person or entity. The Shares that are subject to the Forfeiture
Restrictions are referred to in this Agreement as “Unvested Shares.”
     3. Forfeiture Restrictions; Vesting.
     (a) The Grantee may not sell, transfer, pledge, exchange, hypothecate, or
otherwise dispose of any of the Unvested Shares, or any right or interest
therein, before the Expiration of the Restriction Period set forth on the first
page of this Agreement or any other lapse of the Forfeiture Restrictions under
this Agreement except only with respect to a transfer in connection with the
escrow described in Section 7 of this Agreement.

 



--------------------------------------------------------------------------------



 



     (b) Except as specifically provided in this Agreement and subject to the
terms and conditions of the Plan, the Restricted Stock Award granted pursuant to
this Agreement shall become fully vested and the Forfeiture Restrictions shall
lapse with respect to all of the Unvested Shares on the third anniversary of the
Vesting Commencement Date set forth above, provided at such anniversary of the
Vesting Commencement Date, the Grantee’s Continuous Service has not terminated.
     (c) Notwithstanding the provisions of Section 3(b) of this Agreement, the
Shares shall vest and Forfeiture Restrictions with respect to such Shares shall
lapse upon the occurrence of a Change in Control or, if Grantee’s employment
with the Company or an Affiliate terminates as a result of the death or
Disability of the Grantee.
     4. Federal Restrictions on Transfer. The Grantee understands that,
regarding any of the Shares that may become transferable because of the lapse of
Forfeiture Restrictions, the Company is under no obligation to register any
resale of the Shares and that an exemption from registration under the
Securities Act may not be available or may not permit the Grantee to resell or
transfer any of the Shares in the amounts or at the times proposed by the
Grantee.
     5. Stockholder Rights. Until such time as the Shares are forfeited in
accordance with Section 2 of this Agreement, the Grantee shall have all the
rights of a shareholder with respect to the Unvested Shares, including without
limitation, the right to vote the Unvested Shares and the right to receive any
cash dividends declared thereon, subject however, to the restrictions contained
in this Agreement and the provisions of Section 12.2 of the Plan relating to the
dissolution or liquidation of the Company.
     6. Capital Adjustments. If, from time to time during the term of the
Restriction Period, there is any capital adjustment affecting the outstanding
Common Stock as a class without the Company’s receipt of consideration, the
Unvested Shares shall be adjusted in accordance with the provisions of
Section 12.1 of the Plan. Any and all new, substituted or additional securities
to which the Grantee may be entitled by reason of the Grantee’s ownership of the
Unvested Shares hereunder because of a capital adjustment shall be immediately
subject to the provisions of this Agreement and included thereafter as “Unvested
Shares” for purposes of this Agreement.
     7. Escrow of Shares.
     (a) To ensure the availability for delivery of the Grantee’s Unvested
Shares upon forfeiture pursuant to this Agreement, the Grantee shall, upon
execution of this Agreement, deliver and deposit with an escrow holder
designated by the Company (the “Escrow Holder”) the share certificates
representing the Unvested Shares, together with the stock assignment duly
endorsed in blank, attached hereto as Exhibit A. The Unvested Shares and stock
assignment shall be held by the Escrow Holder, pursuant to the Joint Escrow
Instructions of the Company and Grantee attached hereto as Exhibit B, until such
time as the Forfeiture Restrictions lapse.



Dave & Buster’s, Inc.
2005 Long-Term Incentive Plan — Restricted Stock Agreement   Page 2

 



--------------------------------------------------------------------------------



 



     (b) The Escrow Holder shall not be liable for any act it may do or omit to
do with respect to holding the Unvested Shares in escrow while acting in good
faith and in the exercise of its judgment.
     (c) If the Unvested Shares are forfeited hereunder, the Escrow Holder, upon
receipt of written notice of such forfeiture from the Company, shall take all
steps necessary to accomplish the prompt transfer of the Shares to the Company.
     (d) When the Forfeiture Restrictions expire, upon request of the Grantee,
the Escrow Holder shall promptly cause a certificate to be issued for the
released Shares and shall deliver the certificate to the Grantee.
     8. Refusal to Transfer. The Company shall not be required (i) to transfer
on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or the Plan, or (ii) to
treat as owner of such Shares, or accord the right to vote or pay or deliver
dividends or other distributions to, any purchaser or other transferee to whom
or which such Shares shall have been so transferred.
     9. Legends.
     (a) If the Shares have not been registered under the Securities Act, the
stock certificates for all of the Shares shall be endorsed with the following
restrictive legend:
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933. THE SHARES MAY NOT BE SOLD OR OFFERED FOR SALE IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SHARES UNDER SUCH
ACT, (B) A ‘NO ACTION’ LETTER OF THE SECURITIES AND EXCHANGE COMMISSION WITH
RESPECT TO SUCH SALE OR OFFER OR (C) SATISFACTORY ASSURANCES TO THE ISSUER THAT
REGISTRATION UNDER SUCH ACT IS NOT REQUIRED WITH RESPECT TO SUCH SALE OR OFFER.
     (b) In addition to the legend referenced to above, the certificate or
certificates evidencing the Unvested Shares, if any, issued hereunder shall be
endorsed with the following legend:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN FORFEITURE
RESTRICTIONS AND CANCELLATION RIGHTS GRANTED TO THE ISSUER AND, ACCORDINGLY, MAY
NOT BE SOLD, ASSIGNED, TRANSFERRED, ENCUMBERED, OR IN ANY MANNER DISPOSED OF
EXCEPT IN CONFORMITY WITH THE TERMS OF THAT CERTAIN RESTRICTED STOCK AGREEMENT
BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES. A COPY OF SUCH
AGREEMENT IS MAINTAINED AT THE ISSUER’S PRINCIPAL CORPORATE OFFICES.
 

Dave & Buster’s, Inc.
2005 Long-Term Incentive Plan — Restricted Stock Agreement   Page 3

 



--------------------------------------------------------------------------------



 



     10. Tax Consequences. The Grantee has reviewed with the Grantee’s own tax
advisors the federal, state, and local tax consequences of this investment and
the transactions contemplated by this Agreement. The Grantee is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Grantee understands that the Grantee (and not the
Company) shall be responsible for the Grantee’s own tax liability that may arise
as a result of the transactions contemplated by this Agreement. The Grantee
understands that Section 83 of the Code taxes as ordinary income the difference
between the purchase price, if any, for the Shares and the Fair Market Value of
the Shares as of the date any restrictions on the Shares lapse. In this context,
“restriction” includes the Forfeiture Restrictions set forth herein. The Grantee
understands that the Grantee may elect to be taxed at the time the Shares are
awarded rather than when and as the restrictions lapse by filing an election
under Section 83(b) of the Code with the IRS within 30 days from the Date of
Award. THE GRANTEE ACKNOWLEDGES THAT IT IS THE GRANTEE’S SOLE RESPONSIBILITY
(AND NOT THE COMPANY’S) TO FILE TIMELY THE ELECTION UNDER SECTION 83(B), EVEN IF
THE GRANTEE REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON
THE GRANTEE’S BEHALF.
     11. Tax Withholding. The Grantee shall pay to the Company, or make other
arrangements satisfactory to the Company regarding the payment of, any federal,
state or local taxes of any kind required by applicable law to be withheld with
respect to the Shares awarded under this Agreement. The Grantee’s right to
receive the Shares under this Agreement is subject to, and conditioned on, the
Grantee’s payment of such withholding amounts.
     12. Entire Agreement; Governing Law. The Plan and this Agreement constitute
the entire agreement of the Company and the Grantee (collectively, the
“Parties”) with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Parties with respect to
the subject matter hereof, and may not be modified adversely to the Grantee’s
interest except by means of a writing signed by the Parties. Nothing in the Plan
and this Agreement (except as expressly provided therein or herein) is intended
to confer any rights or remedies on any person other than the Parties. The Plan
and this Agreement are to be construed in accordance with and governed by the
internal laws of the State of Texas, without giving effect to any choice-of-law
rule that would cause the application of the laws of any jurisdiction other than
the internal laws of the State of Texas to the rights and duties of the Parties.
Should any provision of the Plan or this Agreement relating to the Shares be
determined by a court of law to be illegal or unenforceable, such provision
shall be enforced to the fullest extent allowed by law and the other provisions
shall nevertheless remain effective and shall remain enforceable.
     13. Interpretive Matters. Whenever required by the context, pronouns and
any variation thereof shall be deemed to refer to the masculine, feminine, or
neuter, and the singular shall include the plural, and vice versa. The term
“include” or “including” does not denote or imply any limitation. The term
“business day” means any Monday through Friday other than such a day on which
banks are authorized to be closed in the State of Texas. The captions and
headings used in this Agreement are inserted for convenience and shall not be
deemed a part of the Restricted Stock Award or this Agreement for construction
or interpretation.
 

Dave & Buster’s, Inc.
2005 Long-Term Incentive Plan — Restricted Stock Agreement   Page 4

 



--------------------------------------------------------------------------------



 



     14. Dispute Resolution. The provisions of this Section 14 shall be the
exclusive means of resolving disputes of the Parties (including any other
persons claiming any rights or having any obligations through the Company or the
Grantee) arising out of or relating to the Plan and this Agreement. The Parties
shall attempt in good faith to resolve any disputes arising out of or relating
to the Plan and this Agreement by negotiation between individuals who have
authority to settle the controversy. Negotiations shall be commenced by either
Party by a written statement of the Party’s position and the name and title of
the individual who will represent the Party. Within thirty (30) days of the
written notification, the Parties shall meet at a mutually acceptable time and
place, and thereafter as often as they reasonably deem necessary, to resolve the
dispute. If the dispute has not been resolved by negotiation, the Parties agree
that any suit, action, or proceeding arising out of or relating to the Plan or
this Agreement shall be brought in the United States District Court for the
Northern District of Texas (or should such court lack jurisdiction to hear such
action, suit or proceeding, in a Texas state court in Dallas County, Texas) and
that the Parties shall submit to the jurisdiction of such court. The Parties
irrevocably waive, to the fullest extent permitted by law, any objection a Party
may have to the laying of venue for any such suit, action or proceeding brought
in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE
TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING. If any one or more
provisions of this Section 14 shall for any reason be held invalid or
unenforceable, it is the specific intent of the Parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.
     15. Notice. Any notice or other communication required or permitted
hereunder shall be given in writing and shall be deemed given, effective, and
received upon prepaid delivery in person or by courier or upon the earlier of
delivery or the third business day after deposit in the United States mail if
sent by certified mail, with postage and fees prepaid, addressed to the other
Party at its address as shown beneath its signature in this Agreement, or to
such other address as such Party may designate in writing from time to time by
notice to the other Party in accordance with this Section 15.

                        DAVE & BUSTER’S, INC.
 
       
 
  By:    
 
       
 
      [Name]
 
       
 
  Title:    
 
       
 
       
 
  Address:   2481 Manana Dr.
 
      Dallas, TX 75220

[rest of page intentionally left blank]
 

Dave & Buster’s, Inc.
2005 Long-Term Incentive Plan — Restricted Stock Agreement   Page 5

 



--------------------------------------------------------------------------------



 



THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE FORFEITURE RESTRICTIONS AND THE
COMPANY’S CANCELLATION RIGHT WITH RESPECT TO THE SHARES SUBJECT TO THE
RESTRICTED STOCK AWARD SHALL LAPSE, IF AT ALL, ONLY DURING THE PERIOD OF THE
GRANTEE’S CONTINUOUS SERVICE (NOT THROUGH THE ACT OF BEING HIRED OR BEING
GRANTED THE RESTRICTED STOCK AWARD). THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES
THAT NOTHING IN THIS AGREEMENT OR THE PLAN SHALL CONFER UPON THE GRANTEE ANY
RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF THE GRANTEE’S CONTINUOUS
SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE RIGHT
OF THE GRANTEE’S EMPLOYER TO TERMINATE THE GRANTEE’S CONTINUOUS SERVICE, WITH OR
WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS
THE GRANTEE HAS A WRITTEN EMPLOYMENT AGREEMENT WITH THE COMPANY OR AN AFFILIATE
TO THE COMPANY, THE GRANTEE’S STATUS IS AT-WILL.
The Grantee further acknowledges receipt of a copy of the Plan, represents that
he or she is familiar with the terms and provisions thereof, and hereby accepts
the Restricted Stock Award subject to all of the terms and provisions hereof and
thereof. The Grantee has reviewed this Agreement and the Plan in their entirety,
has had an opportunity to obtain the advice of counsel prior to executing this
Agreement, and fully understands all provisions of this Agreement and the Plan.
The Grantee hereby agrees that all disputes arising out of or relating to this
Agreement and the Plan shall be resolved in accordance with Section 14 of this
Agreement. The Grantee further agrees to notify the Company upon any change in
the address for notice indicated in this Agreement.

                 
DATED:
          SIGNED:    
 
               
 
                        Grantee
 
               
 
          Address:    
 
               
 
               
 
               

 

Dave & Buster’s, Inc.
2005 Long-Term Incentive Plan — Restricted Stock Agreement   Page 6

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ASSIGNMENT SEPARATE FROM CERTIFICATE
     FOR VALUE RECEIVED, I,
                                                                                ,
hereby sell, assign and transfer unto Dave & Buster’s, Inc. (the “Company”)
                                                            
(                                        ) shares of the Company’s Common Stock
standing in my name of the books of the Company represented by Certificate No.
                     delivered herewith, and do hereby irrevocably constitute
and appoint                                                              as
attorney-in-fact, with full power of substitution, to transfer the such shares
on the books of the Company.

     
 
(Signature)
   
 
   
 
(Please print name)
   

INSTRUCTIONS:
Please do not fill in any blanks other than the signature lines. The purpose of
this assignment is to enable the Company to receive the shares upon forfeiture,
as set forth in the Restricted Stock Agreement, without requiring additional
signatures on the part of the Grantee.
 

Dave & Buster’s, Inc.
2005 Long-Term Incentive Plan — Restricted Stock Agreement   Page 7

 



--------------------------------------------------------------------------------



 



EXHIBIT B
JOINT ESCROW INSTRUCTIONS
[Date of Grant]
Corporate Secretary
Dave & Buster’s, Inc.
2841 Manana Drive
Dallas, Texas 75220
Dear                                         :
As Escrow Agent for both Dave & Buster’s, Inc. a Missouri corporation (the
“Company”), and the undersigned grantee (the “Grantee”) of shares of Common
Stock of the Company (the “Shares”) under that certain Restricted Stock
Agreement between the Company and the Grantee (the “Agreement”), you are hereby
authorized and directed to hold the Shares, the stock certificate(s) evidencing
the Shares, and any other property and documents delivered to you pursuant to
the Agreement, in accordance with the following instructions:

1.   In the event the Shares are forfeited pursuant to the Agreement, the
Company shall give the Grantee and you a written notice of the forfeiture,
including the number of the Shares forfeited.   1.   In the event you receive a
forfeiture notice from the Company as described above, you are directed (a) to
complete, as appropriate, the stock assignment(s) necessary for the transfer of
forfeited Shares as described in the notice, and (b) to deliver same, together
with the certificate(s) evidencing the forfeited Shares to be transferred, to
the Company or its assign(s) without requiring any other action on behalf of the
Company or the Grantee.   2.   The Grantee irrevocably authorizes the Company to
deposit with you any certificates evidencing the Shares to be held by you
hereunder and any additions and substitutions to said Shares as described in the
Agreement. The Grantee does hereby irrevocably constitute and appoint you as the
Grantee’s attorney-in-fact and agent for the term of this escrow to execute with
respect to such Shares all documents necessary or appropriate to make such
Shares negotiable and to complete any transaction herein contemplated. Subject
to the provisions of this paragraph 3, the Grantee shall exercise all rights and
privileges of a shareholder of the Company with respect to the Shares while the
Shares are held by you.

 



--------------------------------------------------------------------------------



 



3.   Upon written request to you and to the Company by the Grantee following the
lapse of the Forfeiture Restrictions described in the Agreement, you shall
deliver to the Grantee a stock certificate or stock certificates representing
those Shares as to which the Forfeiture Restrictions have lapsed.   4.   If, at
the time of termination of this escrow (upon the lapse of Forfeiture
Restrictions regarding all of the Shares and other property in your possession
in accordance with the Agreement), you should have in your possession any
documents, securities, or other property belonging to the Grantee, you shall
deliver all of the same to the Grantee and shall be discharged of all further
obligations hereunder.   5.   Your duties hereunder may be altered, amended,
modified or revoked only by a writing signed by all of the parties hereto.   6.
  You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely, and you shall be protected in
relying or refraining from acting on any instrument reasonably believed by you
to be genuine and to have been signed or presented by the proper party or
parties. You shall not be personally liable for any act you may do or omit to do
hereunder as Escrow Agent or as attorney-in-fact for the Grantee while acting in
good faith, and any act done or omitted by you pursuant to the advice of your
own attorneys shall be conclusive evidence of such good faith.   7.   You are
hereby expressly authorized to disregard any and all warnings given by any of
the parties hereto or by any other person or entity, excepting only orders or
process of courts of law, and are hereby expressly authorized to comply with and
obey orders, judgments, or decrees of any court. In case you obey or comply with
any such order, judgment, or decree, you shall not be liable to any of the
parties hereto or to any other person or entity by reason of such compliance,
notwithstanding any such order, judgment, or decree being subsequently reversed,
modified, annulled, set aside, vacated, or found to have been entered without
jurisdiction.   8.   You shall not be liable in any respect on account of the
identity, authorities or rights of the parties executing or delivering, or
purporting to execute or deliver, the Agreement or any documents or papers
deposited or called for hereunder.   9.   You shall be entitled to employ such
legal counsel and other experts as you may deem necessary properly to advise you
in connection with your obligations hereunder, may rely upon the advice of such
counsel, and may pay such counsel reasonable compensation therefor, for which
you will be reimbursed by the Company.   10.   Your responsibilities as Escrow
Agent hereunder shall terminate if you shall cease to be an officer or agent of
the Company or if you shall resign by written notice to each party. In the event
of any such termination, the Company shall appoint a successor Escrow Agent.

 



--------------------------------------------------------------------------------



 



11.   If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
party or parties hereto shall join in furnishing such instruments.   12.   It is
understood and agreed that should any dispute arise with respect to the delivery
and/or ownership or right of possession of the Shares or any other property held
by you hereunder, you are authorized and directed to retain in your possession,
without liability to anyone, all or any part of such property until such dispute
shall have been settled either by mutual written agreement of the parties
concerned or by a final order, decree, or judgment of a court of competent
jurisdiction after the time for appeal has expired and no appeal has been
perfected, but you shall be under no duty whatsoever to institute or defend any
such proceedings.   13.   Any notice required or permitted hereunder shall be
given in writing and shall be given by personal or courier delivery or deposit
in the United States mail, by registered or certified mail with postage and fees
prepaid, addressed to each of the other parties thereunto entitled at the
following addresses or at such other addresses as a party may designate by ten
days’ advance written notice to each of the other parties hereto:

         
 
  If to the Company:   Dave & Buster’s, Inc.
 
      2841 Manana Drive
 
      Dallas, Texas 75220
 
       
 
      Attention: Corporate Secretary
 
       
 
  If to the Grantee:    
 
     
 
 
 
     
 
 
 
       
 
     
 
 
 
       
 
  If to the Escrow Agent:   Dave & Buster’s, Inc.
 
      2841 Manana Drive
 
      Dallas, Texas 75220
 
       
 
      Attention: Corporate Secretary

    Any notice so given by personal or courier delivery shall be deemed to have
been duly given upon delivery, and any notice so given by United States mail
shall be deemed to have been duly given upon the earlier of receipt by the
addressee or the fourth business day after deposit in the mail.   14.   By
signing these Joint Escrow Instructions, you become a party hereto only for the
purpose of the Joint Escrow Instructions; you do not become a party to the
Agreement.   15.   This instrument shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

 



--------------------------------------------------------------------------------



 



16.   These Joint Escrow Instructions shall be governed by, and construed and
enforced in accordance with, the internal substantive laws, but not the choice
of law rules, of the State of Texas.

     
Very truly yours,
   
 
   
DAVE & BUSTER’S, INC.
   
 
   
 
[Name]
   
[Title]
   
 
   
GRANTEE:
   
 
   
 
Signature
   
 
   
 
Print Name
   
 
   
ESCROW AGENT:
   
 
   
 
Corporate Secretary
   

 